Citation Nr: 1548926	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a tumor on thoracic spine at the T-12. 

2.  Entitlement to service connection for a tumor on thoracic spine at the T-12.

3.  Entitlement to service connection for radiculopathy in the left lower extremity, to include as secondary to service-connected lumbar spine disability. 

4.  Entitlement to service connection for radiculopathy in the right lower extremity, to include as secondary to service-connected lumbar spine disability.

5.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability, including extraschedular consideration. 
 
6.  Entitlement to a finding of total disability based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Mrs. Jill Mitchell-Thein, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1983 to March 1984 and from February 1985 to December 1985. 

These matters come on appeal before the Board of Veteran's Appeals from various rating decisions by the Department of Veterans Affairs, Regional Office, located in Portland, Oregon (RO), which in pertinent parts, denied the benefits sought on appeal.  

In an April 2006 rating decision, the RO denied a claim for increased rating for lumbar spine disability.  The Veteran perfected an appeal.  In April 2010, the Veteran presented testimony about the severity of his lumbar spine disability before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  

In July 2010, the Board found that a claim for TDIU had been raised by the record and was considered part of the increased rating claim on appeal.  The Board then remanded the matters to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding service and post-service treatment records as well as provide the Veteran with new VA examination in conjunction with his claims.  

While those matters were pending on remand, the RO, in an October 2011 rating decision, declined to reopen the Veteran's previously denied claim for entitlement to service connection for tumor of the thoracic spine.  The Veteran appealed.  The RO reopened the previously denied claim in a November 2014 supplemental statement of the case (SSOC), but confirmed and continued the denial of the underlying claim.  Also, in an August 2012 rating decision, the RO denied the claims for entitlement to service connection for right and left lower extremities as secondary to lumbar spine disability.  The Veteran has perfected appeals as to the denial of these claims.  These issues have been consolidated into one appeal before the Board. 

During the pendency on this appeal, the Veteran's claims folder was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a tumor on thoracic spine at the T-12, radiculopathy in left and right lower extremities, and claims for increased rating for lumbar spine disability as well as claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2008 decision, the RO denied the Veteran's claim for entitlement to service connection for a tumor on thoracic spine at the T-12, because the preponderance of the evidence of record weighed against a finding that the condition was caused or aggravated by your military service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.
 
2.  The additional evidence associated with the claims folder subsequent to the RO's October 2008 rating decision relates to an unestablished fact (private medical evidence suggesting medical link as well as additional lay statement regarding possible onset of condition in service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying service connection for a tumor of the thoracic spine at T12 is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103(2015).

2.  The criteria for reopening a previously denied claim of service connection for a tumor of the thoracic spine at T12 are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to reopening of a previously denied claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

2.  Petition to Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for a tumor of the thoracic spine at T12.  Implicit in the claim is his petition to reopen the previously denied claim for entitlement to service connection for a tumor of the thoracic spine.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's original claim for entitlement to service for a tumor of the thoracic spine in an October 2008 rating decision.  The Veteran's tumor of the thoracic spine claim was denied because the evidence failed to show that his tumor of the thoracic spine was incurred in or aggravated by his period of service.  Although the Veteran initiated an appeal as to the denial of his claim, he failed to submit a timely substantive appeal following the issuance of a July 2009 statement of the case (SOC).  The October 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Veteran now seeks to reopen his previously denied claim for service connection.  Upon review of the record, the Board finds that the evidence received since the last final rating decision is new and material.  Specifically, the evidence of record now contains additional private medical evidence regarding the etiology of the tumor of the thoracic spine as well as the Veteran's lay statements.  

The additional private medical evidence contains notation from the Veteran's treating surgeon that his growth on his thoracic spine could possibly be related to his in-service back injury in 1985 but that it was more likely tumor in nature.  See August 2002 private treatment note by Dr. M.B.  In addition, in a March 2010 private treatment note from Dr. D.P., it was indicated that the Veteran's symptomatology due to resection of tumor of thoracic spine might be worsened by his service-connected lumbar spine disability.  Furthermore, the Veteran has reported that his treating private physician have informed him that his tumor existed at least 15 years prior to its detection in 2002 and likely had an onset during his period of service.  

The private medical records and lay evidence added to the claims folder since the last final rating decision relates to an unestablished fact (medical link between current disorder and service), and that is necessary to substantiate each of the claim. Again, the Board notes that the credibility of the Veteran's statement about his conversation with the treating physicians, although not its weight, is presumed.  See Justus, 3 Vet. App. at 513.  That evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for tumor of the thoracic spine.  See Shade v. Shinseki, 24 Vet.App. 110 (2010). 

Thus, the Board finds that the newly submitted medical evidence and lay statements relate to the unestablished fact necessary to substantiate the Veteran's previously denied claim.  As such, and presuming its credibility, the evidence received since the last final rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a)  and provides a basis to reopen the claim of entitlement to service connection for tumor of the thoracic spine.  Therefore, the claim is reopened. 38 U.S.C.A. § 5108.  The Board will now turn to the merits of the underlying claim.


ORDER

Reopening of a previously denied claim of service connection for a tumor of the thoracic spine at T12 is granted.


REMAND

Based on a review of the record, the Board finds that additional development is needed prior to the adjudication of the claims for entitlement to service connection for tumor of the thoracic spine, bilateral radiculopathy in the lower extremities, and for entitlement to increased rating for lumbar spine disability as well as entitlement to TDIU. 

Initially, the Board notes that a remand is required to obtain outstanding records held by federal agencies.  According to supplemental statements of the case (SSOCs) filed in March 2012, the Veteran's vocational rehabilitation and eduction folder was reviewed and considered; however, those records have not been associated with the Veteran's electronic paperless claims folder.

The Board further notes that the record reflects that the Veteran was a longtime employee of the United States Postal Service, and the evidence indicates that he took a medical retirement.  His employment and medical records have not been requested or received from the Office of Personnel Management OPM.  VA must make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2). 

A remand is also needed to provide the Veteran with a VA examination in conjunction with his claims on appeal.  It is currently unclear from the medical evidence of record whether the Veteran's tumor of the thoracic spine was incurred in service or secondary to service-connected lumbar spine disability.  Notably, the medical evidence shows that the Veteran's tumor was first diagnosed in 2002 based on MRI result.  The Veteran stated that his private medical providers have indicated that his tumor existed well before 2002.  Moreover, in a January 2006 VA examination report, the VA examiner found that the Veteran's post-surgical spine syndrome, which included his chronic lumbar strain and superimposed post-operative instability, was probably related to his military service.  A clear medical opinion that addresses the nature and etiology of the Veteran's tumor of the thoracic spine is needed. 

In addition, a new VA examination is need to discuss what manifestations are attributable to the Veteran's service-connected lumbar spine disability, to include aggravation by his lumbar spine disability, as opposed to those symptoms solely associated with nonservice-connected spine disorders.  While the Veteran was most recently afforded with a VA spine examination in November 2011 and VA neurology examination in November 2012, neither of these examination reports adequately addresses whether the Veteran's bilateral radiculopathy in lower extremities and other neurologic impairment are aggravated by his service-connected lumbar spine disability. 

The VA examination is also needed to evaluate the Veteran's service-connected disabilities and to obtain medical opinion on the functional impairment attributed to all his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA vocational rehabilitation records which may exist and associate them with the claims file. 

2.   Obtain from the Office of Personnel Management, the United States Postal Service, or any appropriate records repository the Veteran's complete personnel and medical record pertaining to his employment at the United States Postal Service, to include the circumstances surrounding a medical retirement.  All efforts to obtain the Veteran's employment records should be fully documented in the claims file and a negative response must be provided if records are not available.

3.  Schedule the Veteran a VA examination in order to determine the nature and etiology of his spine disability over the entire course of this appeal.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted and the results reported in detail. 

Based on a review of the claims folder and findings from clinical evaluation, examiner is requested to provide discuss the following: 

a).  Is it at least as likely as not that the Veteran's tumor of the thoracic spine at T12 had an onset during his period of service, is related to back injury in 1985, or is proximately caused or aggravated by lumbar spine disability?  The VA examiner must consider the report of a January 2006 VA spine examination, and reconcile any conflicting medical opinion. 

b).  Describe in detail all signs, symptoms, and manifestations of the service-connected low back disability and, the tumor of the thoracic spine; to the extent possible, manifestations attributable to each must be clearly distinguished.  If they cannot be differentiated, such must be clearly stated. 

The examiner must specifically address the presence and extent of any neurological problems of the lower extremities in relation to the spine conditions.

c)  The examiner must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


